                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


KC Tenants,

       Plaintiff,                          Case No. 20-000784-CV-W-HFS
v.

David M. Byrn, et al.,

       Defendants.




     BRIEF OF AMICI CURIAE LEGAL AID OF WESTERN MISSOURI, LEGAL
      SERVICES OF EASTERN MISSOURI, AND NATIONAL HOUSING LAW
        PROJECT IN SUPPORT OF PRELIMINARY INJUNCTIVE RELIEF




      Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 1 of 19
                                  TABLE OF CONTENTS

Table of Authorities ………………………………………………………………………..…….. i

Corporate Disclosure Statements and Certifications ……………………………...………….… iii

I. Introduction …………………………………………………………………………………… 1

II. Identify & Interest of Amici Curiae ………………………………………………………….. 2

III. Argument …………………………………………………………………………….……… 3

        A. The CDC order prohibits landlords from taking any action to remove or cause
           the removal of a covered tenant prior to December 31, 2020 ………………………. 3

               1. Allowing landlords to file and prosecute eviction cases against covered
                  tenants conflicts with the plain meaning of the CDC halt order ……….…… 4

               2. CDC halt order denies landlords immediate right to possession of
                  premises occupied by covered tenants ………………………………….…... 5

        B. Allowing landlords to file and prosecute eviction lawsuits against covered
           tenants is harmful to tenants and contrary to public health objectives. ………….… 7

               1. Allowing eviction notices and lawsuits harms covered tenants ……………. 7

               2. Allowing eviction lawsuits undermines public health goals ……………….. 8

        C. Allowing landlords an unrestricted ability to challenge tenant declarations
           undermines the CDC halt order and invites abuse and intimidation of tenants …… 10

        D. The disproportionate racial impacts of both evictions and Covid-19 threaten
           especially devastating outcomes on communities of color ………………………... 12

IV. Conclusion …………………………………………………………………………………. 14

                                TABLE OF AUTHORITIES

Cases

Addington v. Texas, 441 U.S. 418 (1979) ……………………………………………………… 11

Boyd v. Boon Mgmt., Inc., 976 S.W.2d 24 (Mo. App. 1984) ……………………………………. 4

B-W Acceptance Corp. v. Benack, 423 S.W.2d 215 (Mo. App. 1967) ………………………….. 6



                                              i

        Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 2 of 19
Christopher v. SmithKline Beecham Corp., 567 U.S. 142 (2012) …………………………….… 5

Davidson v. Kenney, 971 S.W.2d 896 (Mo. App. 1998) ……………………………………...… 6

Delaware v. Franks, 438 U.S. 154 (1978) ……………………………………………………... 12

Fisher v. Payton, 219 S.W.2d 293 (1949) ………………………………………………………. 6

Gordon v. Williams, 986 S.W.2d 470 (Mo. App. 1998) ………………………………………… 6

Grant v. White, 42 Mo. 285 (1868) ……………………………………………………………… 5

Kisor v. Wilkie, _ U.S. _, 139 S.Ct. 2400 (2019) …………………………………………...…. 4-5

Lake in the Woods Apts. v. Carson, 651 S.W.2d 556 (Mo. App. 1983) ………………………… 6

Long Island Care at Home, Ltd. v. Coke, 551 U.S. 158 (2007) ………………………………… 5

McIlvain v. Kavorinos, 236 S.W.2d 322 (Mo. 1951) …………………………………………… 6

Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306 (1950) …………………………….… 8

N.L.R.B. v. North Dakota, 504 F.Supp.2d 750 (D.N.D. 2007) ………………………………..… 7

Robinson v. Shell Oil Co., 519 U.S. 337 (1997) ……………………………………………….... 4

Solis v. Summit Contractors, Inc., 558 F.3d 815 (8th Cir. 2009) ……………………………..… 4

Statutes

R.S.Mo. § 534.030 ………………………………………………………………………………. 5

R.S.Mo. § 534.330 ………………………………………………………………………………. 7

R.S.Mo. § 535.010 …………………………………………………………………………….. 5-6

R.S.Mo. § 535.120 ………………………………………………………………………………. 6

42 U.S.C. § 3601 ……………………………………………………………………………….. 14

Regulatory Material

CDC Halt Order, 85 Fed.Reg. 55292 (Sept. 4, 2020) ………………………………. 1, 4, 6-10, 14

CDC Halt Order FAQ …………………………………………………………………………… 4



                                       ii

       Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 3 of 19
Other Authorities

36A C.J.S., Forcible Entry & Detainer, § 7 (Sept. 2020) ……………………………………….. 5

Jefferson County Administrative Order 2020-154 …………...……………... 2, 4, 6, 8- 10, 12, 14

18 Mo. Prac., Real Estate Law-Transact, & Disputes, 3d Ed. § 32:14 (Aug. 2020) …………..... 8



        CORPORATE DISCLOSURE STATEMENTS AND CERTIFICATIONS

Amici LAWMO, LSEM, and NHLP certify, based on R. of App. Proc. 29(a)(4)E), that:

      1. Each Amicus is a nonprofit organization, none has a parent corporation, and there is
         no publicly held corporation that owns 10% or more of any amici’s stock.

      2. No party or party’s counsel authored this brief in whole or in part.

      3. No party or party’s counsel contributed money that was intended to fund the
         preparation or submission of this brief.

      4. No person or entity other than Amici, their staff, and their counsel contributed money
         that was intended to fund the preparation or submission of this brief.




                                              iii

       Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 4 of 19
I. Introduction

       By the time the Centers for Disease Control and Prevention (CDC) ordered a nationwide

“Temporary Halt in Residential Evictions to Prevent the Further Spread of COVID-19” on

September 4, communities across the United States were bracing for the arrival of an eviction

crisis the likes of which the country has never seen. Tens of millions of workers had endured

temporary or ongoing disruptions to their incomes, and previous federal assistance measures

(such as $1,200 “stimulus” checks, a $600 week boost in unemployment benefits, and a bar on

certain nonpayment evictions) had run out. Millions of renters had fallen behind in rent, millions

more expected to default the following month, and tens of millions lacked confidence in their

ability to continue paying, and often resorting to credit cards or other unsustainable emergency

funding sources. Experts predicted overwhelming numbers: 19 million or more evictions, up to

40 million people displaced--all within a matter of weeks.1 In Missouri alone, the U.S. Census

Bureau estimated over 120,000 households were behind on rent by August 31, and that 61,500

would likely be evicted within the ensuing two months2--more than three times the number

evicting Missouri typically sees throughout an entire calendar year.3

       Evictions on such a massive scale at any time would profoundly disrupt communities;

businesses, local governments, schools, places of worship, and other institutions could hardly

weather the sudden loss of so many employees, students, members, and neighbors. But mass



1
  See Emily Benfer et al., “The COVID-19 Eviction Crisis: an Estimated 30-40 Million People in
America Are at Risk,” Aspen Institute (Aug. 7, 2020), on-line at:
https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-
million-people-in-america-are-at-risk/
2
  U.S. Census Bureau, Week 13 Household Pulse Survey (Sept. 9, 2020), Housing Tables 1b, 3b,
on-line at: https://www.census.gov/data/tables/2020/demo/hhp/hhp13.html
3
  See Eviction Lab, Missouri Data (2016), on-line at:
https://evictionlab.org/map/#/2016?geography=states&bounds=-97.328,35.696,-
87.546,40.893&type=er&locations=29,-92.434,38.305
                                                1

        Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 5 of 19
evictions during a 100-year pandemic would be even more devastating: undermining the ability

of those affected to practice hygiene and social distancing, and exacerbating transmission by

driving persons into shared housing or homelessness. The CDC imposed its halt order in

recognition of these dangers, staving off the anticipated wave of mass evictions for now.

       The halt order cannot truly accomplish its public health objectives, however, if the core

protection it affords against residential eviction is functionally eroded by exceptions, loopholes,

and procedural traps. Jackson County Administrative Order 2020-154 (“A.O. 154”), which

purports to allow landlords to file and prosecute eviction cases even against tenants covered by

the halt order, and which further invites landlords to contest the contents of the form declarations

intended to protect tenants, has precisely these adverse effects. A.O. 154 chills and deters

tenants from invoking the halt order, and denies its full protection to those who do. The Court

should ultimately declare A.O. 154 unlawful, and in the meantime should enter preliminary

injunctive relief to alleviate its harmful impacts on the public health.

II. Identity & Interest of Amici Curiae

       Legal Aid of Western Missouri (LAWMO) is a nonprofit organization that provides civil

legal services to a 40-county area in western Missouri—an area where 295,000 live in poverty.

LAWMO’s advocates provide advice and representation to tenants with issues around public

housing, subsidies, and evictions—including in the 16th Judicial Circuit in Jackson County.

       Legal Services of Eastern Missouri (LSEM) is a Missouri nonprofit that provides high

quality civil legal assistance to low-income individuals and families, seniors, and persons with

disabilities in 21 Missouri counties. Representing low-income tenants in housing matters has

always been a high-priority, but LSEM has redoubled its focus on eviction defense during the

coronavirus pandemic—including by hiring three new staff attorneys and dedicating social work



                                                  2

        Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 6 of 19
resources to pandemic-related eviction defense, apprising local judges and state and local

agencies of tenant protections under new federal laws, and engaging in robust efforts to engage

volunteer pro bono counsel. LSEM has also comprehensively tracked court filings and court

procedures across Missouri to determine their impact on litigants’ rights and safety.

       The National Housing Law Project (NHLP) is a nonprofit organization that works to

advance tenants’ rights, increase housing opportunities for underserved communities, and

preserve and expand the nation’s supply of safe and affordable homes. NHLP pursues these

goals primarily through technical assistance and support to legal aid attorneys and other housing

advocates. NHLP coordinates the Housing Justice Network, a group of more than 1,600 legal aid

and other housing advocates throughout the U.S. that has collaborated on significant housing law

issues for over 40 years. Since 1981 NHLP has published HUD Housing Programs: Tenants’

Rights; commonly known as the “Greenbook,” it is seminal authority on the rights of HUD

tenants and program participants. Since the beginning of the pandemic, NHLP has worked to

prevent widespread evictions by advocating at the federal level and in multiple states for eviction

moratoria and other housing protections and relief funding, creating resources to help tenants and

advocates learn about and exercise rights and protections, supplied training to a broad array of

stakeholders, and provided leadership through national workgroups, communications, and media.

III. Argument

       The Plaintiffs are likely to prevail on the merits because A.O. 154 improperly authorizes

eviction proceedings in conflict with the CDC’s halt order. In the meantime, the Court should

enjoin the violative provisions of A.O. 154 because those improper eviction proceedings cause

significant, irreparable harms to affected tenants and undermine public health.

       A. The CDC order prohibits landlords from taking any action to remove or cause
          the removal of a covered tenant prior to December 31, 2020.

                                                 3

        Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 7 of 19
         In Missouri, as in all states, to evict a residential tenant from leased premises a landlord

must ordinarily bring an eviction lawsuit. See, e.g., Boyd v. Boon Mgmt., Inc., 976 S.W.2d 24,

26 (Mo. App. 1984). The CDC’s halt order stops such eviction suits, declaring that a landlord

“shall not evict any covered person from any residential property,” and defining “evict” to

include “any action by a landlord … to remove or cause the removal of a covered person from a

residential property.” 85 Fed. Reg. at 55293. A.O. 154 conflicts with the halt order by

authorizing landlords to file and prosecute eviction suits against covered tenants. A.O. 154, ¶ 4.

                1. Allowing landlords to file and prosecute eviction cases against covered
                   tenants conflicts with the plain meaning of the CDC halt order.

         The plain meaning of an “action” to remove or cause the removal of a tenant must surely

include filing and litigating an eviction lawsuit—a civil actions which, by definition, is brought

“to remove or cause the removal” of the defendant. See Solis v. Summit Contractors, Inc., 558

F.3d 815, 823 (8th Cir. 2009) (“our inquiry begins with the regulation’s plain language. We look

to see ‘whether the language at issue has a plain and unambiguous meaning with regard to the

particular dispute in the case.’”) quoting Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997).

         Amici recognize that CDC itself recently stated in a “non-binding guidance document”

that the halt order is neither “intended to terminate or suspend the operations of any state or local

court” nor to “prevent landlords from starting eviction proceedings” so long covered tenants are

not physically displaced while the order remains in effect. Halt Order FAQ at 1.4 But the Court

should not adhere to that statement, which is fully at odds with the unambiguous text of the halt

order. See Kisor v. Wilkie, _ U.S. _, 139 S.Ct. 2400, 2414 (2019) (agency interpretation of own

regulation can only be entitled to deference where regulation is “genuinely ambiguous”).



4
    https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-moratoria-order-faqs.pdf
                                                   4

          Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 8 of 19
       Even where regulatory text is ambiguous, deference to an agency’s interpretation is not

appropriate where it reflects merely a “convenient litigating position” or to “a new interpretation,

whether or not introduced in litigation, that creates ‘unfair surprise’ to regulated parties [or]

substitutes one view of a rule for another.” Kisor at 2417-8, citing Christopher v. SmithKline

Beecham Corp., 567 U.S. 142, 155 (2012) and Long Island Care at Home, Ltd. v. Coke, 551 U.S.

158, 170 (2007). Here, the CDC statement was adopted in connection with litigation challenging

the halt order in Georgia, Ohio, and Tennessee,5 and surprisingly interprets a prohibition on “any

action” to remove covered tenants as allowing some actions to remove (or cause the removal of)

such tenants and restricting only the one, final act to remove them. Deference also requires that

an interpretive statement invoke an agency’s substantive expertise. See Kisor at 2414 (deference

shown only to on “an agency’s authoritative, expertise-based” judgment). Yet CDC is a public

health agency with no discernable expertise in housing law or state eviction procedures.

               2. CDC halt order denies landlords immediate right to possession of
                  premises occupied by covered tenants.

       In substantially every state, eviction lawsuits are proper only where the plaintiff has the

immediate right to possession. See 36A C.J.S., Forcible Entry & Detainer, § 7 (Sept. 2020).

This is especially clear in Missouri, which has two separate summary eviction procedures. The

unlawful detainer statute, R.S.Mo. § 534.030, dates to 1865 and applies only where a tenant

“willfully” holds over after the tenant’s right to possession has ended. See Grant v. White, 42

Mo. 285, 290 (1868) (“If the holding over is willful, it cannot be with consent either express or

implied.”). The other procedure, an action for rent and possession under R.S.Mo. § 535.010, is




5
 The cases are Brown v. Azar, No. 1:20-CV-3702 (N.D.Ga.), Tiger Lily LLC v. HUD, No. 2:20-
CV-2692 (W.D.Tenn.), and KBW Inv. Properties LLC v. Azar, No. 2-20-CV-4852 (S.D.Ohio).
                                                  5

        Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 9 of 19
proper when the tenant is delinquent in rent and the landlord “has a subsisting right by law to

reenter for the nonpayment of such rent[.]” R.S.Mo. § 535.120.

       Numerous cases hold that an unlawful detainer action is not proper against a tenant who

is not holding over at the time the case is filed. See, e.g., McIlvain v. Kavorinos, 236 S.W.2d

322, 327 (Mo. 1951) (“there could be no unlawful detainer until after the notice [to vacate] was

given and the time provided therein had expired.”); Fisher v. Payton, 219 S.W.2d 293, 296

(1949) (“there can be no unlawful detention by the tenant until his estate is terminated”); Gordon

v. Williams, 986 S.W.2d 470, 473 (Mo. App. 1998) (“There can be no unlawful detainer action

until the lease has been terminated”), citing Davidson v. Kenney, 971 S.W.2d 896, 899 (Mo.

App. 1998). The rule is the same with respect to actions for possession under R.S.Mo. §

535.010, though arguably an action for rent only could still be brought. See B-W Acceptance

Corp. v. Benack, 423 S.W.2d 215, 217-18 (Mo. App. 1967) (trial court properly bifurcated issues

of rent and possession and determined them in separate trials at different times), but see R.S.Mo.

§ 535.120 (action exists where landlord has “subsisting right by law to reenter”).

       The essential effect of the CDC halt order is to deny a landlord the right to possession of

premises occupied by a covered person until after December 31, 2020. See 85 Fed.Reg. 55296.

In other words, a covered tenant occupying under the halt order is not unlawfully holding over,

and a landlord has no grounds for a summary eviction suit. See, e.g., Lake in the Woods Apts. v.

Carson, 651 S.W.2d 556, 558 (Mo. App. 1983) (“The unlawful detainer statute is an exclusive

and special code to which the ordinary rules and proceedings of other civil actions do not apply.

The sole issue is the immediate right of possession.”) (internal citations omitted). By authorizing

eviction suits against covered persons before December 31, A.O. 154 impermissibly contradicts

the halt order—which entitles covered tenants, not their landlords, to possession of their homes.



                                                 6

       Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 10 of 19
       B. Allowing landlords to file and prosecute eviction lawsuits against covered
          tenants is harmful to tenants and contrary to public health objectives.

       Eviction suits against covered tenants are prohibited by the halt order and improper under

state law; allowing landlords to bring such actions anyway is oppressive to affected tenants and

undermines the CDC’s goal of reducing the spread of Covid-19.

               1. Allowing eviction notices and lawsuits harms covered tenants.

       Merely filing an eviction lawsuit drastically restricts the defendant’s access to rental

housing long into the future, as landlords often reject applicants who have been sued for eviction,

even if the case was dismissed.6 Even “if those who are evicted do find housing, their record of

eviction means they are limited to decrepit units in unsafe neighborhoods.”7 Many tenants who

receive eviction notices or otherwise anticipate being sued will move out to avoid acquiring such

records, defeating the halt order’s primary objective. See 85 Fed.Reg. at 55294 (“Evicted renters

must move, which leads to multiple outcomes that increase the risk of Covid-19 spread.”).

       In Missouri, a tenant who unlawfully detains rental premises is liable for double rent. See

R.S.Mo. § 534.330. Subjecting tenants who occupy under the halt order to liability for double

rent or other such penalties frustrates the goals of the halt order and would be preempted. See

N.L.R.B. v. North Dakota, 504 F.Supp.2d 750, 758 (D.N.D. 2007) (state law requiring labor

unions to charge non-members the costs of grievance processing preempted “as an obstacle to

the full accomplishment” of federal objective in avoiding coercion of workers to join unions).




6
  See Allyson E. Gold, No Home for Justice: How Eviction Perpetuates Health Inequity Among
Low-Income and Minority Tenants, 24 Geo. J. on Poverty L. & Pol’y 59, 66 (2016) (“One of the
greatest, most debilitating consequences of a record of an eviction proceeding is the inability to
secure decent, affordable housing,” explaining how the creation of electronic eviction record
drastically impairs a person’s ability to rent future housing, irrespective of case outcome).
7
  Harold J. Krent, et al., Eviction Court and A Judicial Duty of Inquiry, J. Affordable Housing &
Community Dev. L., at 547, 555 (2016).
                                                 7

       Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 11 of 19
Some tenants may move out to avoid risking liability for such steep penalties. Judgments for

double rent may also become a drain on governmental rental assistance funds, which the CDC

halt order obliges covered tenants to pursue. See 85 Fed.Reg. at 55293.

        While A.O. 154 authorizes judges to enter eviction judgments against covered tenants,

physical executions on such judgments cannot be carried out until after the halt order expires on

December 31. See A.O. 154, ¶ 1, 6. As a practical matter, this means tenants could remain in

premises for weeks or even months after an eviction judgment. Within such time, tenants might

enter into new leases or other agreements, need critical repairs, or otherwise say or do thing that

create new facts affecting the tenant’s ongoing status in the housing. See 18 Mo. Prac., Real

Estate Law-Transact, & Disputes, 3d Ed. § 32:14 (Aug. 2020) (discussing possible ways a new

tenancy can arise from a holdover scenario). Yet a tenant against whom a judgment or writ of

restitution has already been entered could be physically evicted (based on the prior judgment)

with no further notice or opportunity to contest removal based on the new facts—a circumstance

raising serious due process concerns. See generally Mullane v. Cent. Hanover Bank & Tr. Co.,

339 U.S. 306, 314 (1950) (due process requires “notice reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections,” and may differ based on “the practicalities and

peculiarities of the case”).

                2. Allowing eviction lawsuits undermines public health goals.

        As the CDC has made clear, “mass evictions would likely increase the interstate spread

of COVID-19.” 85 Fed.Reg. at 55295. Recent empirical research further supports this premise.

One study compared 26 states that lifted their local eviction moratoria to another 18 that did not;

after controlling for mask orders, stay-at-home orders, school closures, testing rates, and other



                                                 8

       Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 12 of 19
factors, the researchers found lifting eviction moratoria was associated with a 1.5-times higher

incidence of Covid-19 after eighteen weeks.8 The same study found lifting eviction moratoria

was associated with higher Covid-19 mortality rates as well: 1.4 times higher after seven weeks,

and 2.1 times higher after eighteen weeks.9   A separate study concluded that “evictions have a

measurable impact on the spread of COVID-19, and . . . that policies to prevent evictions are an

important component of epidemic control.”10 This latter study, which “use[d] a mathematical

model of COVID-19 spread to predict the potential impact of evictions on the epidemic course,”

specifically noted that effects in places (like Missouri) that had smaller initial waves of Covid-19

infections, responded with milder public health restrictions, and saw a resurgence of cases upon

relaxing those measures “could be large. We observed a ~2% increase in the population infected

under an eviction rate of 0.25%/month and ~12% increase with a 2% eviction rate.”11

       Evictions contribute significantly to the spread of Covid-19 because, as CDC noted,

“many evicted renters move into close quarters in shared housing or other congregate settings.”

See 85 Fed.Reg. at 55294. These processes expose both the displaced tenants and the receiving

household members to new contacts and corresponding infection risks. A.O. 154 may not nullify

the halt order altogether—physical evictions are still precluded. But allowing landlords to serve

eviction notices will cause tenants to move. Allowing landlords to file eviction lawsuits will




8
  See Kathryn M. Leifheit et al., Expiring Eviction Moratoriums and COVID-19 Incidence
and Mortality (Oct. 2020) (manuscript pending publication).
9
  See Id.
10
   Justin Sheen et al., Covid-19 Eviction Simulations,
https://github.com/alsnhll/COVID19EvictionSimulations, last visited Oct. 22, 2020
11
   See id. (“This type pattern played out in many metro areas in the south and southwest,
including Atlanta, Austin, Las Vegas, Louisville, Memphis, Miami, Nashville, Dallas, Phoenix,
and Houston.”).
                                                 9

       Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 13 of 19
cause tenants to move. Allowing landlords to prosecute eviction lawsuits to judgment will cause

tenants to move. Each of those moves diminishes the public health benefits of the halt order.

       C. Allowing landlords an unrestricted ability to challenge tenant declarations
          undermines the CDC halt order and invites abuse and intimidation of tenants.

       A.O. 154 also states that a landlord who “wishes to challenge the accuracy or veracity of

any statements in the [CDC] Declaration Form . . . may request an evidentiary hearing before the

court.” A.O. 154, ¶ 7. Nothing in A.O. 154 provides any limitations or procedures for this

evidentiary hearing—including any burden of proof or requirement for threshold evidence of

falsity. Staff from Amicus LAWMO report varying results, with some landlords demanding

such hearings in all cases and serving burdensome discovery requests on tenants, and others

never or almost never doing so. Similarly, some judges have allowed evidentiary hearings

automatically, while others have required a showing of good cause to challenge a declaration.12

       Amici recognize that the halt order’s protections only extend to tenants who truthfully

make the statements necessary to sign the CDC declaration. See 85 Fed.Reg. at 55293. A tenant

who does not qualify for coverage should not be able to benefit from the halt order by making a

false declaration. At the same time, however, allowing unlimited challenges to declarations

denies tenants who do qualify the full benefit of the order. Such a practice implicitly requires

tenants to corroborate and document the grounds on which they claim coverage, even though the

halt order requires only the sworn declaration. See 85 Fed.Reg. at 55293. Unrestricted inquiries

into the veracity of tenant declarations may chill tenants who lack corroborating documentation

from asserting the protection, may subject tenants to the burden of answering interrogatories or

producing documents, and create opportunities for tenants to miss deadlines or otherwise default.



12
  Whether or not influenced by A.O. 154, staff from Amicus LSEM have similarly observed
tenant declarations being challenged in other Missouri state courts.
                                                10

       Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 14 of 19
        Allowing automatic hearings on the contents of tenant declarations will also cause some

tenants to inevitably be denied its protection simply because they fail to defend effectively in

court. In Jackson County eviction cases, 85% of landlords have counsel compared with less than

2% of tenants.13 Pandemic conditions further increase the difficulties for pro se tenants: closures

of businesses or government offices may frustrate efforts to obtain records, tenants or witnesses

may be deterred from entering courts by infection risks or denied access altogether, and some

may struggle with remote hearing technology (which the National Center for State Courts has

already cautioned is inappropriate for evidentiary hearings centered on documents and witness

credibility).14 All of these factors increase the likelihood of improper evictions where tenants

fail to rebut challenges to the veracity of their declarations, even if the contents are true.15

        Accordingly, claims challenging the veracity of tenant declarations require a balanced

approach. A sworn declaration should serve as prima facie evidence that a tenant is covered—

thus placing the burden on the landlord to refuse the tenant’s coverage by showing a material

falsehood in the declaration—i.e., a substantially false or misleading statement, without which

the tenant would not have fulfilled the coverage requirements. As an appropriate standard of

proof is a component of procedural due process, see Addington v. Texas, 441 U.S. 418, 423




13
   Kansas City Eviction Project, “Evictions in the Courts: An Analysis of 106,000 Cases from
2006-2016 in Jackson County” (Jan. 2018),
https://static1.squarespace.com/static/59ba0bd359cc68f015b7ff8a/t/5a68e811e4966bee3fb5d6cd/
1516824594549/KC+Eviction+Project+-+Courts+Analysis.pdf
14
   National Center for State Courts, Call to Action: Achieving Civil Justice for All, Appx G, p. 3
(Jul. 15, 2020) (“Examples of inappropriate situations [for video hearings] include where there
are poor connections, a hearing requires reference to multiple documents, the subject matter is
complex, or issues of witness credibility are involved.”),
https://www.ncsc.org/__data/assets/pdf_file/0022/25726/ncsc-cji-appendices-g.pdf
15
   Again, whether or not attributable to the influence of A.O. 154, advocates in Eastern Missouri
(who report just 1.8% of tenants in the six judicial circuits near St. Louis had counsel in eviction
cases), have observed the same difficulties for tenants facing challenges to CDC declarations.
                                                  11

       Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 15 of 19
(1979), courts should not permit landlords to simply launch “fishing expeditions” hoping to

detect a discrepancy or inaccuracy in a declaration not otherwise believed false or deceptive.

Rather, courts should permit such inquiries only where a landlord presents some evidence calling

into question material statements in a specific tenant’s declaration.

       In an analogous context, the U.S. Supreme Court has required a criminal defendant who

contests the statements in a police informant’s affidavit used to obtain a search warrant to “point

out specifically the portion of the warrant affidavit that is claimed to be false . . . accompanied

by a statement of supporting reasons” before obtaining an evidentiary hearing. Delaware v.

Franks, 438 U.S. 154, 171 (1978). The specific public policy reasons for according finality to a

CDC covered person declaration may differ from those related to a search warrant affidavits but

in both situations, allowing routine challenges harms the public interest—and should thus require

more than conclusory allegations or a “mere desire to cross-examine.” Id. at 171.

       D. The disproportionate racial impacts of both evictions and Covid-19 threaten
          especially devastating outcomes on communities of color.

       While the health impacts of mass evictions would undoubtedly be felt to some degree in

every corner of the U.S., the harshest outcomes would fall on communities of color. Multiple

studies have shown that renter households of color, especially Black women with children, face

eviction at substantially higher rates than other groups16—and this has continued during Covid-




16
   See Matthew Desmond, “Poor Black Women Are Evicted at Alarming Rate, Setting Off a
Chain of Hardship,” MacArthur Foundation How Housing Matters (March 2014),
https://www.macfound.org/media/files/HHM_Research_Brief_-
_Poor_Black_Women_Are_Evicted_at_Alarming_Rates.pdf; see Tim Thomas, et al., The State
of Evictions: Results from the University of Washington Evictions Project (Feb. 2019),
https://evictions.study/washington/; see David Robinson & Justin Steil, “Evictions in Boston:
The Disproportionate Effects of Forced Moves on Communities of Color,” City Life Vida
Urbana (2020), https://www.bostonevictions.org/
                                                 12

       Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 16 of 19
19.17 At the same time, the CDC—referring to research on Blacks and Latinos especially—has

recognized “[t]here is increasing evidence that some racial and ethnic minority groups are being

disproportionately affected by Covid-19.”18

       These twin harms of housing loss and adverse health outcomes are closely entwined in

communities of color because of numerous social determinants of health. Black and Latinx

households tend to have less wealth than white households, making them more likely to fall

behind in rent if an income disruption occurs.19 They are less likely to own their homes, which

both impedes wealth building and also keeps them susceptible to eviction in difficult financial

times.20 Black, Asian, and Latinx workers are overrepresented in industries facing pandemic-

related shutdowns, such as restaurants and hotels, and “often hold occupations that are less

stable, such as jobs in retail and home health and jobs as nursing home aides.”21 The same types

of jobs also tend to be lower paying, unable to be performed remotely, offer inferior benefits

such as paid sick leave, and to present higher risks of infection.22 People of color are more likely



17
   See, e.g., Paul M. Ong, “Systemic Racial Inequality and the Covid-19 Renter Crisis,” UCLA
Luskin Institute (Aug. 7, 2020), https://ucla.app.box.com/s/t8x503d781kfmocclgdgeibielo0q234
18
   Centers for Disease Control and Prevention, “Health equity considerations and racial and
ethnic minority groups” (Jul. 24, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/community/health-equity/race-ethnicity.html
19
   See Kriston McIntosh et al., “Examining the Black-white wealth gap,” Brookings Institution
(Feb. 2020); see also McKernan, supra (finding “[l]ow-income families with savings are more
financially resilient than middle-income families without savings”).
20
   See Jung Hyun Choi, “Explaining the Black-White Homeownership Gap: A Closer Look at
Disparities across Local Markets,” Urban Institute (Oct. 2019),
https://www.urban.org/research/publication/explaining-black-white-homeownership-gap-closer-
look-disparities-across-local-markets
21
    Danyelle Solomon & Derrick Hamilton, “The Coronavirus Pandemic and the Racial Wealth
Gap,” Center for American Progress (Mar. 2020):
https://www.americanprogress.org/issues/race/news/2020/03/19/481962/coronavirus-pandemic-
racial-wealth-gap/
22
   Christian E. Weller, “African Americans Face Systemic Obstacles to Getting Good Jobs,”
Center for American Progress (Dec. 2019),
https://www.americanprogress.org/issues/economy/reports/2019/12/05/478150/african-
                                                13

       Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 17 of 19
to live in housing that exposes them to other health hazards--such a mold or other unsafe

conditions within the housing itself, or proximity to environmental pollution.23

       All of these factors contribute to housing instability, and help explain why there have

already been “more Covid-19 cases, hospitalizations, and deaths in areas where racial and ethnic

minority groups live, learn, work, play, and worship.”24 By failing to uphold the text and spirit

of the CDC halt order, A.O. 154 enables more evictions to proceed—evictions likely to be

disproportionately concentrated in communities of color where the overlapping adverse social

factors tend to exacerbate outcomes on health and Covid-19 transmission. Amici have no reason

the believe these disproportionate effects on minority communities are intentional. But strong

public policy favors the protection of these communities and the avoidance of disparate housing

impacts. See 42 U.S.C. § 3601 (“It is the policy of the United States to provide, within

constitutional limitations, for fair housing throughout the United States.”).

IV. Conclusion

       For the foregoing reasons, a preliminary injunction should be granted.

Respectfully submitted this 26th day of October, 2020, by:


By:    /s/ Joel Ferber                                By:    /s/Jim Smith
Legal Services of Eastern Missouri                    Legal Aid of Western Missouri
Joel Ferber #35165                                    Jim Smith #25688
Lisa D’Souza #65515                                   4001 Blue Parkway, Ste. 300
Matt Ampleman #69938 Petition for                     Kansas City, MO 64130
admission pro hac vice to be submitted                (816) 747-6750
4232 Forest Park Ave.                                 JSmith@LAWMO.org


americans-face-systematic-obstacles-getting-good-jobs/; Elise Gould & Heidi Shierholz, “Not
everybody can telework,” Economic Policy Institute (Mar. 2020),
https://www.epi.org/blog/black-and-hispanic-workers-are-much-less-likely-to-be-able-to-work-
from-home/
23
   See David E. Jacobs, “Environmental Health Disparities in Housing,” 101 Am. J. Pub. Health
115 (Dec. 2011), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3222490/
24
    Solomon & Hamilton, supra.
                                                 14

       Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 18 of 19
St. Louis, MO 63108
(314) 534-4200
jdferber@lsem.org
ljdsouza@lsem.org
mdampleman@lsem.org


By:     /s/Eric Dunn
National Housing Law Project
Eric Dunn, Petition for admission pro hac vice
to be submitted
919 E. Main Street, Ste. 410
Richmond, VA 23219
(415) 546-7000
edunn@nhlp.org




                                                 15

       Case 4:20-cv-00784-HFS Document 27-1 Filed 10/26/20 Page 19 of 19
